                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:05−cr−00472
                                                            Honorable Sara L. Ellis
Phillip King, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 26, 2020:


       MINUTE entry before the Honorable Sara L. Ellis: as to Phillip King (15). The
Court grants King's unopposed motion for extension of time to file reply brief [885]. The
Court orders King to supplement his motion by 11/10/2020 with information about his
record while in prison, including documentation of any programs or courses he has taken.
Mailed notice (rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
